IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  July 23, 2008
                                No. 07-10610
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
BRIAN L BROWN

                                            Plaintiff-Appellant

v.

FEDERAL BUREAU OF PRISONS; ROMULO ARMENDARIZ

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CV-543


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Brian L. Brown, federal prisoner # 05937-010, seeks leave to proceed in
forma pauperis (IFP) in his appeal of the district court’s dismissal of his civil
rights complaint pursuant to 28 U.S.C. § 1915(e)(2) as frivolous or for failure to
state a claim upon which relief can be granted.
      The district court denied Brown leave to proceed IFP on appeal, certifying
that the appeal was not taken in good faith. By moving for leave to proceed IFP,




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10610

Brown is challenging the district court’s certification. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a).
      Brown argues that Romulo Armendariz acted with deliberate indifference
to his safety when he transferred Brown to a prison facility in Pollock,
Louisiana, because the facility contained inmates from the Leavenworth,
Kansas, facility who previously had attacked him or fellow gang members of
those inmates. However, Brown has not alleged the physical injury required
under 42 U.S.C § 1997e(e) for such a claim.
      Brown also argues that he is entitled to an injunction preventing him from
being housed in facilities “where gangs and Leavenworth prisoners are.”
However, a district court lacks jurisdiction to entertain a claim for injunctive
relief when a plaintiff fails to show or allege a likelihood of future harm. Geiger
v. Jowers, 404 F.3d 371, 375 (5th Cir. 2005). Brown has not demonstrated or
alleged that he is likely to suffer any specific future harm, and thus this
argument is without merit.
      Brown’s motion fails to show error in the district court’s certification
decision and fails to show that Brown will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Brown’s
motion to proceed IFP on appeal is denied, and his appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      This court’s dismissal and the district court’s dismissal of Brown’s
complaint each count as strikes for purposes of § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Brown is warned that if he
accumulates three strikes under § 1915(g), he will not be able to proceed IFP in
any civil action or appeal filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.



                                         2